$*>%-&
                                 ELECTRONIC RECORD




COA # 14-14-00015-CR                             OFFENSE: Capital Murder


STYLE: Herbert Ray Wilson v The State of Texas   COUNTY: Harris

COA DISPOSITION: Affirmed                        TRIAL COURT: 174th District Court


DATE: April 16, 2015   Publish: No               TC CASE #:1133069




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Herbert Ray Wilson vThe State of Texas

CCA#


        APP£LLAMT\<^                 Petition    CCA Disposition:        ?<>*-/?
FOR DISCRETIONARY REVIEW IN C CAIS:              DATE:

                                                 JUDGE:

DATE:      /o//f/20'S                            SIGNED:                       PC:

JUDGE:     /^ C6^U^~                             PUBLISH:                      DNP:




                                                                                      MOTION FOR


                                                         FOR REHEARI NG IN CCA IS:


                                                      JUDGE:


                                                                              ELECTRONIC RECORD